Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4,6,14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos (US 8022861) in view of Philipp (US 20150331087) in view of Kim (US 20130181864) in further view of Bergstedt (US 20010050603).
Regarding claim 1, Margomenos teaches:
a circuit board provided inside the housing (In another embodiment, an automotive radar comprises a printed circuit board (Col 2, lines 31 - 32))
wherein a radar antenna and an rf device are mounted on a first surface of the circuit board (The invention combines a 220 GHz mm-wave passive imager RF front-end with a 77GHZ radar antenna RF front-end on a single chip/system based on 3-D RF integration techniques (Col 2, Lines 19 - 23))
a controller is mounted on a second surface of the circuit board opposite to the first surface of the circuit board on which the radar antenna and the RF device are mounted (The plurality of chips and/or components 160 may include one or more of the following: a digital signal processor (DSP), a digital clock, a temperature controller, a memory, a microprocessor, dynamic link libraries, a DC port, a data port, a Voltage controlled oscillator, a PLL, etc (Col 4, lines 66 - col 5, lines 4))
Margomenos does not teach:
a housing having an open side with which a radome is coupled
and a cavity that covers the RF device and is coupled to the circuit board so that the RF device is disposed between the Cavity and the circuit board.
However, Philipp teaches:
a housing having an open side with which a radome is coupled (wherein the connector housing has been arranged on the housing base and in the housing base an opening has been arranged (0008))
Margomenos and Philipp are considered analogous since they are both in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos and Philipp in order to provide a transparent cover for radar to protect the radar system.
Margomenos and Philipp teach the limitations set forth above but fail to teach and a cavity that covers the RF device and is coupled to the circuit board so that the RF device is disposed between the Cavity and the circuit board.
However, Kim teaches a cavity that covers the RF device and is coupled to the circuit board so that the RF device is disposed between the Cavity and the circuit board (a base plate coupled to the printed circuit board; and a protective member coupled to the top side of the printed circuit board to cover the RF circuit unit in order to protect the RF circuit unit(0010)). The protective member has a cavity which covers the RF device. See Fig.2 element 110.
Margomenos, Philipp, and Kim are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, and Kim in order to provide a cover for the RF to reduce the noise in the transmission of radar.
Margomenos, Philipp, and Kim teach the limitations above but fail to teach an upper layer part of the circuit board is formed using a material having a dielectric constant lower than that of a lower layer part. However, Bergstedtt teaches an upper layer part of the circuit board is formed using a material having a dielectric constant lower than that of a lower layer part (In addition to the description above, the laminate construction includes a lower layer and an upper layer, in which the lower layer has a dielectric constant D.sub.k that is greater than or substantially equal to the dielectric constant D.sub.k of the upper layer(0011))
Margomenos, Philipp, Kim, and Bergstedtt are considered analogous since they all teach about radar antennas therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the teachings of Margomenos, Philipp, Kim, and Bergstedtt in order to have a microwave circuitry that can prevent loss of signal and energy due to heat. The benefit of the aforementioned combination would also decrease the intermodulation or cross-talk.
Regarding claim 3, Margomenos and Kim teach the limitations set forth above, but fail to teach wherein the Cavity is fastened to the housing using a screw. 
However, Philipp teaches in addition, it is of advantage when the housing cover is arranged to be tightly mounted to the housing base, for example, screwed, riveted, welded or glued to the housing base (0018).
Margomenos, Philipp, Kim, and Bergstedtt are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, and Bergstedtt in order to provide a securing method for the cover and the circuit to be coupled together. 
	Regarding claim 4, Margomenos and Kim teach the limitaitons set forth above, but fail to teach:
wherein a coupling hole vertically passing through the Cavity is formed in the Cavity
a bolt inserted into the coupling hole passes through the circuit board and is coupled with the housing
However, Philipp teaches:
wherein a coupling hole vertically passing through the Cavity is formed in the Cavity (cover is arranged to be tightly mounted to the housing base, for example, screwed (0018))
a bolt inserted into the coupling hole passes through the circuit board and is coupled with the housing (it is advantageous when the circuit board is arranged to be mounted to the housing base, for example, screwed (0018))
Margomenos, Philipp, Kim, and Bergstedtt are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, and Bergstedtt in order to provide a securing method for the cover and the circuit to be coupled together. 
Regarding claim 6, Margomenos and Philipp teach the limitations set forth above but fail to teach:
wherein the Cavity includes an upper face part that is separate from the circuit board 
a side face part that protrudes to the lower side in a frame of the upper face part and is supported at the circuit board 
However, Kim teaches:
wherein the Cavity includes an upper face part that is separate from the circuit board (Fig 2, element 110)
a side face part that protrudes to the lower side in a frame of the upper face part and is supported at the circuit board (Fig 2, element 110)
Margomenos, Philipp, Kim, and Bergstedtt are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, and Bergstedtt in order to provide a cover for the RF cover that can securely be mounted on the circuit board and protect the RF device as needed.
Regarding claim 14, Margomenos further teaches wherein the controller comprises one or more chips electrically connected with the RF device (A plurality of chips and/or components 160 (e.g., two Silicon-Germanium (SiGe) BiCMOS chips) may be mounted on a bottom surface 119 of the PCB 109. The plurality of chips and/or components 160 may include one or more of the following: a digital signal processor (DSP), a digital clock, a temperature controller, a memory, a microprocessor, dynamic link libraries, a DC port, a data port, a voltage-controlled oscillator, a PLL, etc (Col 4, Line 64))
Regarding claim 15, Margomenos further teaches wherein the first surface of the circuit board has a first area on which the radar antenna is mounted and a second area on which the RF device is mounted (The plurality of chips and/or components 160 may include one or more of the following: a digital signal processor (DSP), a digital clock, a temperature controller, a memory, a microprocessor, dynamic link libraries, a DC port, a data port, a Voltage controlled oscillator, a PLL, etc (Col 4, lines 66 - col 5, lines 4))
Margomenos and Philipp teach the limitations set forth above but fail to teach and the RF cover does not cover the first area of the circuit board on which the radar antenna is mounted, and covers the second area of the circuit board on which the RF device is mounted.
However, Kim teaches a base plate coupled to the printed circuit board; and a protective member coupled to the top side of the printed circuit board to cover the RF circuit unit in order to protect the RF circuit unit(0010).
Margomenos, Philipp, Kim, and Bergstedtt are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, and Bergstedtt in order to provide a cover for the RF to reduce the noise in the transmission of radar.
Claims 5,7 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos (US 8022861) in view of Philipp (US 20150331087) in view of Kim (US 20130181864) in view of Bergstedt (US 20010050603) in further view of Tanaka (US 20150056845).
Regarding claim 5, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach:
wherein the Cavity includes a guide protrusion protruding the lower side
the circuit board includes a guide groove into which the guide protrusion is inserted
However, Tanaka teaches:
wherein the Cavity includes a guide protrusion protruding the lower side (member includes a guiding portion to be brought into engagement with the guiding projection (0011))
the circuit board includes a guide groove into which the guide protrusion is inserted (member includes a guiding portion to be brought into engagement with the guiding projection (0011))
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Regarding claim 7, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach a groove is formed in the side face part, and a part of the side face part is separate from the circuit board. 
However, Tanaka teaches  on each of the side-surface portions 4a, a first guiding groove 8a which is a first guiding portion and a second guiding groove 8b which is a second guiding portion are formed so as to be opposed to each other in nonparallel (0031).
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Regarding claim 8, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach the upper face part includes a protrusion protruding to the lower side. 
However, Tanaka teaches on each of the side-surface portions 4a, a first guiding groove 8a which is a first guiding portion and a second guiding groove 8b which is a second guiding portion are formed so as to be opposed to each other in nonparallel (0031, Fig.3).
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Regarding claim 9, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach the protrusion comes into contact with the RF device.
However, Tanaka teaches this in figure 2 where the cover is seated over the circuit board.
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Regarding claim 10, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach wherein the housing includes a supporter that protrudes to an upper side and is supported at a lower face of the circuit board. 
However, Tanaka teaches this in figure 2, where the lower portion of the cover includes a support member for the circuit board. 
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Regarding claim 11, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach wherein the supporter includes a first supporter supported at the controller. 
However, Tanaka teaches this in figure 2, where the lower portion of the cover includes a first support member for the circuit board. 
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Regarding claim 12, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above, but fail to teach the supporter includes a second supporter that is supported at the circuit board on a side opposite to the RF device.
However, Tanaka teaches this in figure 2, where the lower portion of the cover includes a second support member for the circuit board. 
Margomenos, Philipp, Kim, Bergstedt, and Tanaka are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Tanaka in order to provide a securing method for the circuit and the sensor assembly together. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Margomenos (US 8022861) in view of Philipp (US 20150331087) in view of Kim (US 20130181864) in view of Bergstedt (US 20010050603) in further view of Ma(US 20130222201)
Regarding claim 13, Margomenos, Philipp, Kim, and Bergstedt teach the limitations set forth above but fail to teach the housing includes a radiation fin protruding to an outer side.
However, Ma teaches heat dissipating fins 422 (0029).
Margomenos, Philipp, Kim, Bergstedt, and Ma are considered analogous since they are in the art of radar sensing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Margomenos, Philipp, Kim, Bergstedt, and Ma in order to provide a sensor housing that has a way to dissipate heat that is generated inside the assembly.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/       Examiner, Art Unit 3648                                                                                                                                                                                                 

	/VLADIMIR MAGLOIRE/               Supervisory Patent Examiner, Art Unit 3648